Citation Nr: 0947624	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-07 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for the cause of the Veteran's 
death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and R.C., a friend of the Veteran


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from May 1946 to March 
1949.  The appellant seeks benefits as the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which reopened the previously 
denied claim of service connection for the cause of the 
Veteran's death, and denied the underlying claim on the 
merits.

In July 2008, the appellant testified at a hearing at the RO.  
In July 2009, the appellant testified at a Board personal 
hearing before the undersigned.  Transcripts of those 
hearings are of record. 

In November 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Appellant's claim for service connection for the cause of 
the Veteran's death was previously denied by the RO in a 
November 2000 decision.  The RO denied reopening in a January 
2004 rating decision.  The appellant was notified of both 
decisions but did not perfect an appeal of either.  

2.  Since the last final decision in January 2004, the 
evidence received with respect to the claim is new, in that 
it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran died in May 1988; his certificate of death 
demonstrates that the immediate cause of death was 
cardiorespiratory arrest, due to atherosclerotic heart 
disease; no other causes or conditions were identified.  

4.  At the time of the Veteran's death, service connection 
was not established for any disabilities.

5.  The Veteran did not die of a service-connected 
disability.  His atherosclerotic heart disease was unrelated 
to his active service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the claim 
for service connection for the cause of the Veteran's death 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen 
service connection for the cause of the Veteran's death.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Sufficient notice must inform the claimant (1) 
of any information and evidence not of record that is 
necessary to substantiate the claim; (2) of the information 
and evidence that VA will seek to provide; and (3) of the 
information and evidence that the claimant is expected to 
provide.  

There are additional requirements with respect to the content 
of notice for reopening claims.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board finds that notice meeting the 
requirements of Kent was provided to the appellant in March 
2009.  This notice not only told the appellant what 
constitutes new and material evidence but also advised her of 
the reasons for the previous denials of her claim and what 
evidence was needed in order to be considered new and 
material.  The appellant has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.  Additionally, because the 
Board is reopening the claim, there is no prejudice to the 
appellant in proceeding with a review of her application to 
reopen.

Next, with respect to the underlying claim for service 
connection, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Notice provided to the appellant in March 2009 fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  While complete 
VCAA notice was provided after the initial adjudication of 
the claim, this timing deficiency was cured by the issuance 
of VCAA notice followed by readjudication of the claim in an 
April 2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  With respect to 
the Dingess requirements, the appellant was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in the March 2009 correspondence.  For these reasons, 
the Board finds that the appellant will not be prejudiced by 
the adjudication of her claims at this time.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the appellant has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA 
has made every reasonable effort to obtain all records 
relevant to the appellant's claims.

No VA opinion has been obtained.  In a cause of death claim 
VA has a duty to obtain a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) 
(holding provisions of 38 U.S.C.A. § 5103A(d) pertaining to 
duty to obtain opinions in service connection claims are 
inapplicable to DIC claims based on service connection for 
the cause of death).  In this claim, the Veteran did not have 
any service-connected disabilities before his death and there 
is no probative evidence suggesting that he developed 
hypertension or atherosclerotic heart disease during service.  
Therefore, a further medical opinion as to the cause of the 
Veteran's death is not required.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims.

New and Material Evidence

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the Veteran's death in 
a November 2000 decision.  The RO declined to reopen the 
claim in a January 2004 rating decision.  At the time of the 
January 2004 denial of reopening, the RO found that there was 
no probative evidence demonstrating that the Veteran 
developed atherosclerotic heart disease either in service or 
within one year of his separation from service, or that this 
disability was otherwise related to his active service.  

Although in the October 2007 rating decision currently on 
appeal the RO determined that new and material evidence 
sufficient to reopen service connection for the cause of the 
Veteran's death had been received, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that new and material evidence has not been received, that is 
where the analysis must end.  Barnett, 83 F.3d 1380.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the November 2000 and January 2004 decisions became 
final because the appellant did not file a timely appeal.  
The January 2004 rating decision denial of reopening is the 
last final decision on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (a past final denial of a claim includes 
denial of a request to reopen).

The claim for service connection for the cause of the 
Veteran's death may be reopened if new and material evidence 
is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The appellant filed this application to reopen her claim in 
March 2007.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final January 
2004 decision consisted of certification of the Veteran's 
service with the Army of the United States, his death 
certificate, the Veteran's statements prior to his death 
indicating that he developed an eye disorder in service, and 
the appellant's own statements indicating that the Veteran 
had informed her that he had developed a heart disorder in 
service.

Additional evidence received since the January 2004 denial 
includes a medical certificate dated in May 1946 that shows 
that the Veteran was treated on May 20, 1946 for peptic ulcer 
disease, cold injury, and hypertension.  

The Board finds that the May 1946 medical certificate 
constitutes evidence that is both new and material, as it 
raises the possibility that the Veteran's atherosclerotic 
heart disease may be related to hypertension that was present 
in service.  The medical certificate has been presumed 
credible for the purpose of determining whether to reopen the 
claim.  This new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact of nexus to service that is 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of an appellant's disability, even 
where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the appellant's claim for service connection for the cause of 
the Veteran's death is reopened.  

As the Board has determined that new and material evidence 
has been received, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, in the October 2007 
rating decision on appeal, the RO found that new and material 
evidence had been received and reopened the claim for service 
connection for the cause of the Veteran's death, but denied 
the claim on the merits.  March 2009 correspondence, the 
statement of the case, and the supplemental statement of the 
case provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the discussion in the rating decision, 
statement of the case, and supplemental statement of the case 
considered the appellant's claim on the merits.  Also, the 
appellant has provided arguments addressing her claim on the 
merits.  The Board therefore finds that, given that the RO 
addressed the merits of the claim and the appellant had 
adequate notice of the applicable regulations, she would not 
be prejudiced by the Board's review of the merits of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between a veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 
202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following a veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

In this case, the Veteran died in May 1988.  A May 1988 death 
certificate reflects the cause of death was cardiorespiratory 
arrest, and that atherosclerotic heart disease was the 
antecedent cause of the cardiac arrest.  There were no other 
disorders listed on the death certificate as causing or 
contributing to death, either as an underlying cause of death 
or as a significant condition contributing to death.  The 
death certificate was signed by Benito Tovera, M.D. 

Aside from the May 1988 death certificate, there are no post-
service records of treatment of record.  In numerous written 
statements and in testimony before the RO in July 2008 and 
the Board in July 2009, the appellant indicated that, 
although the Veteran had received treatment prior to his 
death, the records of such treatment were no longer 
available.  The Veteran's service records are presumed to 
have been destroyed by a fire in 1973.  When a veteran's 
records have been destroyed, VA has an obligation to search 
for alternative records that might support a veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In April 1986, the National Personnel Records Center advised 
that the Veteran's service records were unavailable and could 
not be reconstructed.  The Veteran acknowledged the loss of 
his records in a December 1986 hearing before the RO.  In 
June 2007 correspondence, the appellant was informed of the 
loss of the Veteran's service records.  The appellant has 
acknowledged the loss of these records in numerous written 
statements.  

Additionally, in the June 2007 correspondence, the appellant 
was informed that there may be alternate record sources 
available, and she was advised that she should inform VA if 
she was aware of any in-service treatment the Veteran 
received, and was requested to provide an approximate three-
month timeframe regarding the dates of that treatment, as a 
substitute for the Veteran's destroyed service medical 
records.  After the RO determined that no additional records 
could be obtained by the NPRC, the RO informed the appellant 
that she could submit alternate sources of information, 
including buddy statements or affidavits.  The Board 
concludes that these measures satisfy VA's duty to search for 
records from alternate sources.

The appellant asserts that the Veteran developed hypertension 
during service, which led to his development of 
atherosclerotic heart disease, and thereby his death.  The 
Veteran was not service connected for any disability prior to 
his death.  

In July 2008 testimony before the RO, and in July 2009 
testimony before the Board, the appellant testified that she 
did not meet the Veteran until after he had been discharged 
from service in March 1949.  She additionally stated, and a 
marriage certificate of record demonstrates, that she and the 
Veteran were married in June 1950.  Thus, although she did 
not have personal knowledge of his heart trouble in service, 
she asserts that during his lifetime the Veteran informed her 
that he had experienced chest pain in service, and that his 
heart problems began in service.

In support of this assertion, she points to a medical 
certificate purportedly dated in May 1946 that shows that the 
Veteran received private treatment for peptic ulcer disease, 
cold injury, and hypertension on May 20, 1946.  The medical 
certificate is signed by F. J. Galauran, a registered 
physician with a medical license issued on June 17, 1930.  

While the appellant submitted this medical certificate 
several times during the pendency of the appeal, she 
initially submitted a photocopy of the certificate in March 
2007, and followed this submission with an April 2007 
statement indicating that she had been searching for the 
certificate for the past 52 years, and it had finally been 
given to her by a daughter of a veteran from Pangasinan.  She 
wrote that the woman's father had been a comrade of the 
Veteran, and he had had the certificate in his possession.

Although the certificate appears on its face to support the 
appellant's claim, examination of the contents of the 
certificate, in conjunction with the appellant's testimony 
regarding the nature, custody, and origin of the certificate, 
reveals several internal and external inconsistencies that 
negate the probative value of the certificate.  First, the 
medical certificate purports to be a contemporaneous record, 
allegedly issued on the date that the treatment was rendered.  
The certificate reads, "[t]his is to certify, to the best of 
my knowledge, [the Veteran], visited my residential clinic, 
this 20th of May 1946."  The certificate is then dated "20th 
May 1946, Caloocan Rizal."

However, inconsistent with eh May 20, 1946 date written on 
the form, the certificate then states that the certification 
"is issued upon the request of [the appellant], for whatever 
legal purposes it may serve."  That the certificate was 
issued upon the request of the appellant, who is referred to 
by her married name, clearly demonstrates that the 
certificate was not issued contemporaneously, that is, was 
not issued at the time the treatment was allegedly rendered 
on May 20, 1946.  As noted above, the appellant did not meet 
the Veteran until after his discharge from service in 1949, 
and they were not married until June 1950.  Thus, a 
contemporaneous medical certificate would not have used the 
appellant's married name.

Significantly, the certificate has not been purported by the 
appellant to represent the later recollections of the 
physician.  As stated earlier, the appellant, in April 2007 
correspondence, indicated that the certificate was an 
original record that had been in the possession of a former 
comrade of the Veteran, and only recently was given to her by 
the daughter of that veteran.  Such assertion of origin and 
custody of the medical certificate as having been in the 
possession of a former comrade of the Veteran is inconsistent 
with the language of the certificate itself, which purports 
that it was created on May 20, 1946 and was created expressly 
for the appellant.  

Even if the appellant were to argue that the certificate was 
in fact the recollections of the physician, rather than a 
contemporaneous document, her July 2008 testimony before the 
RO would contradict such an assertion, as she then indicated 
that the physician was deceased.  A deceased physician could 
not have issued the certificate, even at the request of the 
appellant.

Given the lack of credibility of the medical certificate, due 
to its inconsistency between date of treatment and date of 
certification for the appellant, the impossibility that such 
certificate could have been created for the appellant when 
she did not yet know the Veteran and did not yet have her 
married name, it is highly unlikely to be an original record 
dated at the time treatment was allegedly rendered in May 
1946.  As such, it cannot represent the recollections of the 
purported physician, especially in light of the fact that he 
is deceased.  For these reasons, the Board finds that the 
medical certificate submitted by the appellant is of no 
probative value in relating the Veteran's atherosclerotic 
heart disease to his active service.

In addition to the medical certificate, the appellant 
submitted a joint affidavit sworn by two former comrades of 
the Veteran in October 2007.  The affidavit states that the 
two men knew the Veteran, and that during the "Mopping-up" 
Operation, they noticed that he was always complaining of 
stomach pain, and feeling dizzy, and having chest pain and a 
cough.  Both men believed that the Veteran's sicknesses were 
related to his wartime service, and that his cause of death 
was related to the sickness incurred during service.

At the July 2008 hearing before the RO, R.C., a friend of the 
Veteran, stated that he had known the Veteran since 1980, as 
he himself had been the District General Adjutant of the 
Veterans Federation of Caloocan City.  He stated that they 
had had monthly meetings, and he had been able to talk to the 
Veteran at those meetings.  He stated that it was on those 
occasions that the Veteran had described to him what was 
happening with regard to his health.  He specifically had 
complained about experiencing chest pain, and had indicated 
that his chest pain had begun during his military service, 
and that he had sought treatment during service for his chest 
pain.

In July 2009 testimony before the Board, R.C. stated that he 
had met the Veteran during service and that he knew him to 
have continuously suffered with high blood pressure since 
that time.

The Board has considered the appellant's assertion that the 
decedent's death was the result of his service, the 
assertions of the two men suggesting that the Veteran had 
likely contracted the sickness leading to his death during 
service, and the inconsistent assertions of R.C., indicating 
both that he knew the Veteran during service, and that he had 
been suffering with hypertension at that time, and that he 
met the Veteran after service, and the Veteran had informed 
him that his heart problems had first manifested during 
service.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  While such laypersons are competent to relate 
symptoms and observations of the Veteran at any time, for the 
reasons given, the Board finds that such statements regarding 
the symptoms alleged to have been reported to them by the 
Veteran are not credible.  

To the extent such statements purport to diagnose 
hypertension or atherosclerotic heart disease in service or 
to atherosclerotic heart disease to service, the appellant, 
the Veteran's two former comrades, and R.C. are not competent 
to provide a diagnosis of hypertension or atherosclerotic 
heart disease, or to provide a causation or etiology opinion 
requiring medical knowledge or to state that the Veteran had 
atherosclerotic heart disease or hypertension during his 
period of service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, their assertions do not constitute 
competent evidence that the decedent's (Veteran's) death was 
related to his service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Here, after considering all the evidence, 
the Board finds that the weight of the competent and credible 
evidence demonstrates that the Veteran's atherosclerotic 
heart disease is not related to his period of active service, 
including that it did not have its onset in service, symptoms 
were not continuous after service separation, and did not 
manifest for decades after service.  Accordingly, the weight 
of the evidence shows that the Veteran's death due to 
atherosclerotic heart disease is not related to service.  

The weight of the competent evidence demonstrates that the 
Veteran's cause of death is not related to his service, 
including that atherosclerotic heart disease and hypertension 
were not related to service.  Thus, there is no basis for 
service 


connection for the cause of the Veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the Board finds that service connection for the cause 
of death is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

New and material evidence has been received to reopen service 
connection for the cause of the Veteran's death; to that 
extent, the claim to reopen is granted.

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


